             Case 20-34682 Document 569 Filed in TXSB on 02/26/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   02/26/2021
                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                         ) Case No. 20-34682 (DRJ)
                                                                        )
                              Debtors.                                  ) (Jointly Administered)
                                                                        )

                                                       ORDER

             For the reasons stated on the record before the United States Bankruptcy Court for the

Southern District of Texas (the “Court”) at the February 24, 2021 and February 26, 2021 hearings,

and the courtroom minutes entered in connection therewith, in the above-captioned, jointly-

administered chapter 11 cases (collectively, the “Chapter 11 Cases”), the Court hereby orders as

follows (this “Order”):

             1.     Morton S. Bouchard, III (“Mr. Bouchard”), shall be, and hereby is, immediately

removed from his positions as chief executive officer and director of the Debtors, subject to further

order of the Court. For the avoidance of doubt, this Order shall be without prejudice to Mr.

Bouchard’s right to seek appropriate relief from the Court.

             2.     Matthew Ray of Portage Point Partners, LLC (“Portage Point”) has accepted

appointment as chief restructuring officer (“CRO”) of the Debtors. Notwithstanding anything to

the contrary herein, in the Portage Retention Order2, or the Engagement Letter (as defined in the


1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2     The “Portage Retention Order” refers to the Order (A) Authorizing the Retention and Employment of Portage
      Point Partners, LLC as Restructuring Advisor to the Debtors and Debtors in Possession, Effective as of the
      Petition Date, (B) Designating Matthew Ray as Chief Restructuring Officer, and (C) Granting Related Relief
      [Docket No. 243].
        Case 20-34682 Document 569 Filed in TXSB on 02/26/21 Page 2 of 4




Portage Retention Order), or in any other order of the Court, the CRO shall be, and hereby is,

empowered with exclusive and complete authority to act for and on behalf of the Debtors with

respect to matters arising out of or relating to the Debtors and/or the Chapter 11 Cases, including,

without limitation, the following: any restructuring transaction, contract, instrument, release or

other agreement or document created or entered into in connection with the Chapter 11 Cases or

the DIP Facility (including any amendments thereto), the pursuit of confirmation and/or

consummation of a chapter 11 plan, the sale or disposition of any property of the estate, the

administration and implementation of or distribution of property under a chapter 11 plan, pending

appointment of the Independent Directors (defined below). From and after appointment of the

Independent Directors, the CRO shall report to the Independent Directors.

       3.      The Debtors shall promptly file an order seeking relief pursuant to which two

independent directors reasonably acceptable to the DIP Agent (each, an “Independent Director”

and together, the “Independent Directors”) shall be appointed and empowered to serve on the

boards of directors of the Debtors, with full authority to govern the affairs of the Debtors during

the pendency of the Chapter 11 Cases.

       4.      Neither the CRO, Portage Point, Portage Point’s agents and affiliates, Portage Point

personnel serving at the direction of the CRO, nor the Independent Directors shall have or incur

liability for, and each of the CRO, Portage Point, Portage Point’s agents and affiliates, Portage

Point personnel serving at the direction of the CRO, and the Independent Directors shall be

released and exculpated from any claims and causes of action for any claim related to any act or

omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the DIP Facility,

or any restructuring transaction, contract, instrument, release or other agreement or document

created or entered into in connection with the Chapter 11 Cases, the DIP Facility, the filing of the


                                                 2
        Case 20-34682 Document 569 Filed in TXSB on 02/26/21 Page 3 of 4




Chapter 11 Cases, the pursuit of confirmation of a chapter 11 plan, the pursuit of consummation

of a chapter 11 plan, the sale or disposition of any property of the estate, the administration and

implementation of a chapter 11 plan, or the distribution of property under a chapter 11 plan or any

other related agreement, or upon any other related act or omission, transaction, agreement, event,

or other occurrence taking place during the pendency of the Chapter 11 Cases, except for claims
                                                                    of this Court
                                                                   XXXXXXXXXXXXXXXXXXX
related to any act or omission that is determined by a final order of a court of competent jurisdiction

to have constituted actual fraud, willful misconduct, or gross negligence, but in all respects the

CRO, Portage Point, Portage Point’s agents and affiliates, Portage Point personnel serving at the

direction of the CRO, and the Independent Directors shall be entitled to reasonably rely upon the

advice of counsel with respect to their duties and responsibilities pursuant to their respective

appointments as, as the case may be, officers or directors of the Debtors. All parties in interest are

permanently enjoined from commencing any action or other proceeding of any kind on account of

or in connection with or with respect to any claim and/or cause of action that is released and

exculpated pursuant to the foregoing sentence.

       5.      Except as provided herein or in any other order of the Court, no party in interest

shall obstruct, impair, or otherwise interfere with, directly or indirectly, (a) any act or omission

taken by the CRO or the Independent Directors pursuant to this Order in the exercise of their

respective fiduciary obligations under applicable law or (b) the Debtors’ business, including but

not limited to the Debtors’ decisions concerning its operations, management, treatment of claims,

disposition of assets owned, controlled or managed by the Debtors, and the pursuit of a chapter 11

plan of reorganization.

       6.      A further hearing is scheduled for March 2, 2021, at 2:00 p.m., prevailing Central

Time, before this Court.


                                                  3
        Case 20-34682 Document 569 Filed in TXSB on 02/26/21 Page 4 of 4




       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
    Signed:
 Dated:      February2021
        ___________,  26, 2021.

                                                  ____________________________________
                                                   UNITED STATES BANKRUPTCY JUDGE
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                 4
